                            Case 5:17-cv-07305-EJD Document 100 Filed 07/03/19 Page 1 of 6



                1      Todd K. Boyer, Bar No. 203132
                       todd.boyer@bakermckenzie.com
                2      BAKER & McKENZIE LLP
                       660 Hansen Way
                3      Palo Alto, CA 94304
                       Telephone: +1 650 856 2400
                4      Facsimile: +1 650 856 9299
                5      Caroline A. Pham, State Bar No. 305080
                       caroline.pham@bakermckenzie.com
                6      BAKER & McKENZIE LLP
                       Two Embarcadero Center, 11th Floor
                7      San Francisco, CA 94111
                       Telephone: +1 415 576 3078
                8      Facsimile: +1 415 576 3099
                9      Attorney for Defendant
                       APPLE INC.
             10
             11                                     UNITED STATES DISTRICT COURT

             12                                    NORTHERN DISTRICT OF CALIFORNIA
             13        RAJA KANNAN,                                    Case No. 5:17-cv-07305-EJD (VKD)
             14                       Plaintiff,                       DEFENDANT APPLE INC.’S
                                                                       STATEMENT OF POSITION RE
             15               v.                                       DISCOVERY DISPUTE
             16        APPLE INC.,                                     Complaint Filed:   December 26, 2017
                                                                       FAC Filed:         May 10, 2018
             17                       Defendant.                       SAC Filed:         October 19, 2018
             18
             19
             20
             21
             22
             23
             24
             25
             26
             27
             28
Baker & McKenzie LLP                                              1                       Case No 5:17-cv-07305-EJD
   660 Hansen Way
 Palo Alto, CA 94304
   +1 650 856 2400
                                   DEFENDANT APPLE INC.’S STATEMENT OF POSITION RE DISCOVERY DISPUTE
                            Case 5:17-cv-07305-EJD Document 100 Filed 07/03/19 Page 2 of 6



                1             Pursuant to Magistrate Judge Virginia DeMarchi’s Interim Order (Dkt. 94), Defendant

                2      APPLE INC. (“Apple” or “Defendant”), by and through its respective counsel of record, hereby

                3      respectfully submits this statement of position on the outstanding discovery dispute for resolution as

                4      follows:

                5      I.     STATEMENT OF THE DISPUTE
                6             Plaintiff seeks the production of all of the documents identified by Apple in its initial

                7      disclosures and requested documents concerning the compensation of other workers reporting to the

                8      manager at Apple whom Plaintiff alleges discriminated against him.

                9             A.      Apple’s Position
             10               The Second Amended Complaint (“SAC”) asserts claims for disability discrimination,

             11        retaliation, violation of the Family Medical Leave Act and California Family Rights Act, and

             12        wrongful termination in violation of public policy.      Specifically, Mr. Kannan alleges that his

             13        manager, Joseph Kotni, treated him differently with respect to his compensation, placement in the

             14        job classification structure, performance evaluations, and awards of Restricted Stock Units (“RSUs”)

             15        because Mr. Kannan requested time off to care for his autistic son and because Mr. Kotni allegedly

             16        perceived Mr. Kannan as having a disability.

             17               In support of his claims, Mr. Kannan alleges that he “belonged to APS group where there

             18        were 4 managers including Mr. Kannan. The other managers were similarly situated as to job duties

             19        and responsibilities . . . [but] treated much better than Mr. Kannan with respect to Job Level and

             20        compensation including bonuses and RSU grants.” SAC, pg. 14, ¶43.1

             21               Apple has a leveling scale for employees, where employees may be leveled from 1 to 5, with

             22        a Level 1 employee being the most junior with the least experience or qualifications, and a Level 5

             23        employee having significant experience or qualifications in the particular role.2 Employees also

             24        receive a designation as an “Individual Contributor” or “IC” or a Manager “MGR.” Mr. Kannan was

             25        always employed at Apple as an IC Level 4, or “IC4.” The employee compensation scale is

             26
                       1
                         Mr. Kannan incorrectly identifies himself and the others in his group as “Managers” when they
             27        were not classified as such by Apple.
                       2
                         In certain positions, an employee may reach Level 6, however this Level is not applicable in this
             28
                       matter.
Baker & McKenzie LLP                                                 2                        Case No 5:17-cv-07305-EJD
   660 Hansen Way
 Palo Alto, CA 94304
   +1 650 856 2400
                                   DEFENDANT APPLE INC.’S STATEMENT OF POSITION RE DISCOVERY DISPUTE
                            Case 5:17-cv-07305-EJD Document 100 Filed 07/03/19 Page 3 of 6



                1      different at each level.

                2              Plaintiff’s Request for Production of Documents Nos. 13, 14, 17-27, and 52 seek documents

                3      relating to the personnel records, job experience, job performance and compensation of all

                4      employees and independent contractors reporting to or supervised by Mr. Kotni, including but not

                5      limited to Siva Mukkara, Pankaj Rastogi, Sameer Khandekar, Amit Goyal, and Sundari Bitragunta,

                6      each of whom was employed as an IC5. These individuals did not perform the same job as Mr.

                7      Kannan and had a greater scope of responsibility, and as such they are not similarly situated and are

                8      not appropriate comparators.

                9              In addition, although Mr. Kannan only reported to Mr. Kotni from November 2013 through

             10        April 2017, the requests either seek documents from 2011 until the present or contain no time

             11        limitation whatsoever. In response, Apple objected on the basis that the requested documents seek

             12        information that is outside the scope of discovery permitted by FRCP 26(b), particularly to the extent

             13        they seek documents outside of the applicable statute of limitations. Apple also objected to these

             14        requests on the basis and to the extent that the requests seek highly confidential information that is

             15        not at issue and that invades the privacy rights of Apple’s employees who are not a party to this

             16        litigation. Records showing the salary, bonuses, and stock awards paid to other Apple employees are

             17        highly sensitive and confidential.     Moreover, as Plaintiff and all of these employees are still

             18        employed by Apple, there is an even greater concern of violating their privacy rights by disclosing

             19        their compensation to another current employee without their consent. There is no feasible way to

             20        maintain the privacy rights of these employees because given that Mr. Kannan worked with these

             21        employees for years and would undoubtedly be able to discern their identities even if their

             22        personally identifying information is redacted.

             23                Furthermore, the violation of these employees’ privacy rights is not outweighed by the slight

             24        relevance of the requested documents. At his deposition, Mr. Kannan testified that he believed Mr.

             25        Kotni was trying to get rid of him by not giving him RSUs.

             26                        Q. So you believed that Mr. Kotni was trying to get rid of you, by not giving you

             27                        RSUs or - Is that correct?

             28                        A. Yes. [Plaintiff’s deposition transcript, pg. 197: 10-13.]
Baker & McKenzie LLP                                                     3                            Case No 5:17-cv-07305-EJD
   660 Hansen Way
 Palo Alto, CA 94304
   +1 650 856 2400
                                  DEFENDANT APPLE INC.’S STATEMENT OF POSITION RE DISCOVERY DISPUTE
                            Case 5:17-cv-07305-EJD Document 100 Filed 07/03/19 Page 4 of 6



                1             Proving that Mr. Kannan’s speculation was unfounded, Apple has produced documents

                2      showing that Mr. Kotni did in fact attempt to issue him RSUs during the relevant time period, but

                3      that Mr. Kotni’s manager ultimately made the decision to remove Mr. Kannan’s RSU allocation. It

                4      is therefore clear that Mr. Kotni did not treat Mr. Kannan differently by failing to issue him RSUs.

                5      Accordingly, documents relating to Mr. Kotni’s awards of RSUs to comparator employees are of

                6      minimal relevance and do not outweigh the significant privacy concerns of current employees.

                7             Apple has diligently worked to determine a feasible method to produce the requested

                8      documents while also maintaining the privacy of its employees.            However, after extensive

                9      deliberation, Apple is unable to determine a reasonable solution given the sensitive nature and broad

             10        scope of Mr. Kannan’s request for employee records, especially given that the individuals Mr.

             11        Kannan claims are comparators are currently employed by Apple.

             12               Furthermore, given that Mr. Kannan is currently in India and the requested documents and

             13        data would likely be emailed to him by his counsel, who is located in California, Apple has

             14        significant data privacy concerns about the insecure transfer and storage of the requested documents

             15        and data to another country where it cannot be controlled and where there is no jurisdiction over any

             16        potential security breach or misuse. Notably, despite the privacy concerns at issue, at no time during

             17        the parties’ meet and confer process has Mr. Kannan provided any compromise or suggested any

             18        solution to protect this sensitive information.

             19               Apple also objected to the requests on the basis and to the extent Plaintiff seeks information

             20        that is not reasonably calculated to lead to the discovery of admissible evidence. For instance,

             21        Request Nos. 13 and 14 seek documents relating to any “employee or independent contractor

             22        reporting to or supervised by Mr. Kotni from 2011 to the present.” Clearly, the compensation of

             23        independent contractors are not reasonably calculated to lead to the discovery of admissible

             24        evidence. In addition, Mr. Kannan alleges that there were “at least 3 groups under Mr. Kotni and

             25        each group had different roles and responsibilities.” SAC, pg. 14, ¶43. Documents related to

             26        employees reporting to Mr. Kotni in a different group than Mr. Kannan are also not reasonably

             27        calculated to lead to the discovery of admissible evidence. As these employees were not similarly

             28        situated to Mr. Kannan, they are not appropriate comparators and documents relating to their
Baker & McKenzie LLP                                                     4                       Case No 5:17-cv-07305-EJD
   660 Hansen Way
 Palo Alto, CA 94304
   +1 650 856 2400
                                  DEFENDANT APPLE INC.’S STATEMENT OF POSITION RE DISCOVERY DISPUTE
                             Case 5:17-cv-07305-EJD Document 100 Filed 07/03/19 Page 5 of 6



                1      personnel records, performance reviews, and compensation are not reasonably calculated to lead to

                2      the discovery of admissible evidence.

                3             Notwithstanding these objections, Apple has produced documents it would rely upon in its

                4      case as part of its initial disclosures. With specific regards to documents relating to the alleged

                5      comparator employees, Apple produced the performance evaluations issued to these employees by

                6      Mr. Kotni during the same time period that Mr. Kannan reported to Mr. Kotni. Apple also produced

                7      records showing the compensation planning for Mr. Kannan’s department during the time period that

                8      he reported to Mr. Kotni. Other than the documents produced thus far, there are no additional

                9      documents relating to other employees that Apple anticipates using in this litigation.

             10        II.    PROPOSED RESOLUTION
             11               As a compromise, Apple offered to produce the requested employee records for two

             12        employees employed Mr. Kotni’s team as IC4s, in unredacted form, provided that they are

             13        designated “Highly Confidential - Attorneys’ Eyes Only,” meaning that no such documents can be

             14        transferred to Kannan himself. Although the current Protective Order would need to be amended to

             15        add the additional designation, Plaintiff has rejected any amendment claiming it would “delay

             16        production.” On June 25, the same day as Apple made the compromise proposal, Apple sent

             17        revisions to the Protective Order based on the Northern District’s Model Order, adding only the

             18        “Highly Confidential - Attorneys’; Eyes Only” designation. Plaintiff has rejected the proposed

             19        revisions, not because of the substance of the revisions to the Protective Order, but because Plaintiff

             20        does not believe that the any personnel documents should be considered Attorneys’ Eyes Only.

             21        Thus, any delay with regard to the Protective Order is solely upon Plaintiff.

             22               Plaintiff has rejected all of Apple’s compromises and has not proposed any solution to

             23        protect ensure the privacy of the employees whose sensitive information is being sought. At no time

             24        has Plaintiff given any assurances of the adequate protection of the requested documents and

             25        information, including how it will be transferred, accessed, or stored. Apple therefore requests that

             26        the Court sustain Apple’s objections to RFP 13, 14, 17 – 27.

             27        //

             28        //
Baker & McKenzie LLP                                                    5                         Case No 5:17-cv-07305-EJD
   660 Hansen Way
 Palo Alto, CA 94304
   +1 650 856 2400
                                 DEFENDANT APPLE INC.’S STATEMENT OF POSITION RE DISCOVERY DISPUTE
                            Case 5:17-cv-07305-EJD Document 100 Filed 07/03/19 Page 6 of 6



                1      Dated: July 3, 2019                         BAKER & MCKENZIE LLP

                2
                3                                                  By: /s/ Todd K. Boyer
                                                                      Todd K. Boyer
                4                                                     Caroline Pham
                                                                      Attorney for Defendant
                5                                                     APPLE INC.
                6
                7
                8
                9

             10
             11
             12
             13
             14
             15
             16

             17
             18
             19
             20
             21
             22
             23
             24
             25
             26
             27
             28
Baker & McKenzie LLP                                           6                         Case No 5:17-cv-07305-EJD
   660 Hansen Way
 Palo Alto, CA 94304
   +1 650 856 2400
                                DEFENDANT APPLE INC.’S STATEMENT OF POSITION RE DISCOVERY DISPUTE
